Citation Nr: 1329592	
Decision Date: 09/16/13    Archive Date: 09/20/13

DOCKET NO.  07-27 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Montgomery, Alabama


THE ISSUE

Entitlement to a rating higher than 10 percent for residuals 
of a right foot fracture to the third metatarsal.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran had active military service from January 1992 to 
July 1992.

This matter comes to the Board of Veterans' Appeals (Board) 
from a December 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, which granted an increased rating of 10 percent for 
the residuals of fracture to the third metatarsal of the 
right foot.  Although the RO originally assigned an 
effective date of January 1, 2005, in a later January 2006 
rating decision the RO found clear and unmistakable error in 
the effective date assigned, and assigned an effective date 
of October 8, 2004, the date of the Veteran's original 
increased rating claim.  

In April 2010, the Veteran testified before the undersigned 
Acting Veterans Law Judge at a Board hearing at the RO.

In November 2010 the Board remanded this case to the RO via 
the Appeals Management Center (AMC) for further development 
and it has now been returned to the Board.  

Additional VA treatment records were scanned into the 
Veteran's Virtual VA claims file that are dated after the 
last February 28, 2011 record that was reviewed by the RO in 
conjunction with the present claim.  The records, however, 
are not relevant to the Veteran's right foot disability.  
Therefore, a remand, pursuant to 38 C.F.R. § 20.1304 is not 
necessary.

The Board previously referred the issue of service 
connection for a right knee disability, as secondary to the 
service-connected right foot disability.  Virtual VA records 
appear to show that this matter was adjudicated in 2012, but 
only the first page of rating decisions dated in May 2012 
and October 2012 have been scanned into Virtual VA.  Thus, 
it is not clear if the issue of service connection for a 
right knee disability has been in fact adjudicated.  If this 
matter has been adjudicated then the entire rating decision 
should be added to the Veteran's file.  If it has not been 
adjudicated then the matter is referred again to the RO for 
adjudication.

The issue of entitlement to service connection for reflex 
sympathetic dystrophy of the right lower extremity, 
secondary to the service-connected right foot disability has 
been raised by the record via VA examinations in June 2005 
and October 2008, but have not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over it, and it is referred 
to the AOJ for appropriate action.  


FINDING OF FACT

The medical evidence demonstrates that the Veteran has had 
impairment akin to a severe foot injury for the entire 
appeals period.


CONCLUSION OF LAW

The criteria for an evaluation of 30 percent, but not 
higher, for residuals of fracture to the third metatarsal on 
the right foot are met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.321, 4.71a, 
Diagnostic Code 5284 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 
2000 (VCAA), the United States Department of Veterans 
Affairs (VA) has a duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a). 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek 
to provide; and (3) that the claimant is expected to 
provide. 38 C.F.R. § 3.159(b).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the 
agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claim, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  RO letters dated in October 2004 and 
October 2008, as well as an undated letter added to the file 
in 2006 informed the Veteran of all of the elements required 
by 38 C.F.R. § 3.159(b), as stated above.  The Veteran was 
also notified that he should submit evidence demonstrating 
the effect that worsening of his right foot disability had 
on employment, in that he was told that he could submit 
statements from employers as to job performance, lost time, 
or other information regarding how his conditions affect his 
ability to work.  See Vazquez-Flores v. Shinseki, 24 Vet. 
App. 94 (2010).  The 2006 and October 2008 letters also 
provided the Veteran with information on how VA determines 
and assigns effective dates.  The claim was subsequently 
readjudicated in supplemental statements of the case dated 
in September 2009 and November 2011, thereby curing any 
timing defect in the notice.  See Mayfield v. Nicholson, 499 
F.3d 1317, 1323 (Fed. Cir. 2007); Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006).  As such, the 2006 and October 
2008 letters satisfied VA's duty to notify.  

Regarding the duty to assist, the RO has obtained the 
Veteran's service records, VA treatment records, and copies 
of the Veteran's Social Security Administration (SSA) 
records.  The RO also has provided him with VA examinations 
in June 2005, October 2008, and November 2011.  The 
examination reports adequately address all the necessary 
criteria for rating the claims.

The Veteran was afforded a hearing before an Acting Veterans 
Law Judge (AVLJ) in April 2010, in which he presented oral 
argument.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), 
the United States Court of Appeals for Veterans Claims 
(Court) held that 38 C.F.R. § 3.103(c)(2) (2010) requires 
that the VLJ/DRO who chairs a hearing fulfill two duties to 
comply with the above the regulation.  These duties consist 
of (1) the duty to fully explain the issues and (2) the duty 
to suggest the submission of evidence that may have been 
overlooked.  

Here, the Veteran, who was represented by a Veterans Service 
Organization, acknowledged that the increased rating claims 
were on appeal and provided testimony regarding the present 
severity of his disabilities.   The AVLJ did not 
specifically note the bases of the prior determinations or 
the elements that were lacking to substantiate the claims.  
The AVLJ asked specific questions, however, directed at 
identifying the criteria for an increased rating.  The AVLJ 
did not specifically seek to identify any pertinent evidence 
not currently associated with the claims.  This was not 
necessary, however, because the Veteran volunteered his 
treatment history and present symptoms.  Accordingly, the 
Veteran is not shown to be prejudiced on this basis.  

Also, neither the Veteran nor his representative has 
asserted that VA failed to comply with 38 C.F.R. § 
3.103(c)(2), nor has he identified any prejudice in the 
conduct of the Board hearing.  

The Board previously remanded this case in November 2010 for 
a VA examination to determine the present severity of the 
Veteran's right foot disability and to obtain more recent VA 
treatment records.  The directives of the Board's remand 
have been substantially complied with.  See Stegall v. West, 
11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 
146-47 (1999).  

Accordingly, the duty to assist has been satisfied and there 
is no reasonable possibility that any further assistance to 
the Veteran by VA would be capable of substantiating his 
claim.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
Because VA's duties to notify and assist have been met, 
there is no prejudice to the Veteran in adjudicating this 
appeal.

II.  Increased Rating

The RO originally granted service connection for residuals 
of fracture of the third metatarsal of the right foot in 
June 1994 assigning a noncompensable rating.  

The Veteran filed an increased rating claim for his right 
foot disability in October 2004.  The RO subsequently 
granted an increased rating of 10 percent for the right foot 
disability in a December 2005 rating decision; and in a 
November 2006 rating decision, assigned an effective date of 
October 8, 2004.  

The Veteran seeks a higher rating for his service-connected 
right foot disability.  On his VA Form 9 he indicated that 
while his right foot fracture had resolved he still 
experienced significant pain, which prevented him from 
interacting with his stepchildren or drive for long 
distances.  He mentioned that VA had prescribed him with an 
ankle brace, medical shoes, and a walking cane.  He felt 
that his service-connected injury had resulted in loss of 
use of his foot and that while his SSA disability records 
noted benefits were for an unrelated disability, medical 
evidence still showed that he was prevented from working due 
to his right foot.  The Veteran testified at the April 2010 
Board hearing reiterating many of the same complaints 
regarding the right foot disability.  He also indicated that 
his right foot had turned out and that his wife did most of 
the driving, running errands, and work around the house.

Disability ratings are based on the average impairment of 
earning capacity resulting from disability. 38 U.S.C.A. § 
1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify 
the various disabilities.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability more closely 
approximates the criteria required for that rating. 38 
C.F.R. § 4.7. Otherwise, the lower rating will be assigned.  
Id.  

Although the Veteran's entire history is reviewed when 
assigning a disability evaluation, 38 C.F.R. § 4.1, where 
service connection has already been established and an 
increase in the disability rating is at issue, such as for 
the increased rating claims for sinusitis, right ankle 
disability, and allergic rhinitis, it is the present level 
of disability that is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  The Court has held that in 
determining the present level of a disability for any 
increased evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).  In other words, where the evidence 
contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged 
ratings would be necessary.  

The Veteran bears the burden of presenting and supporting 
his claim for benefits. 38 U.S.C.A. § 5107(a).  In its 
evaluation, the Board considers all information and lay and 
medical evidence of record. 38 U.S.C.A. § 5107(b).  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination 
of a matter, the Board gives the benefit of the doubt to the 
claimant.  Id.  

Under the anti-pyramiding provision of 38 C.F.R. § 4.14 , 
the evaluation of the "same disability" or the "same 
manifestation" under various diagnoses is to be avoided.  
For purposes of determining whether the appellant is 
entitled to separate ratings for different problems or 
residuals of an injury, such that separate evaluations do 
not violate the prohibition against pyramiding, the critical 
element is that none of the symptomatology for any one of 
the conditions is duplicative of, or overlapping with, the 
symptomatology of the other conditions.  Esteban v. Brown, 6 
Vet. App. 259 (1994)

The assignment of a particular Diagnostic Code is 
"completely dependent on the facts of a particular case."  
See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One 
diagnostic code may be more appropriate than another based 
on such factors as an individual's relevant medical history, 
the current diagnosis and demonstrated symptomatology.  Any 
change in a Diagnostic Code by VA must be specifically 
explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992). 

When evaluating joint disabilities rated on the basis of 
limitation of motion, VA must consider granting a higher 
rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 
4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Court 
clarified that although pain may be a cause or manifestation 
of functional loss, limitation of motion due to pain is not 
necessarily rated at the same level as functional loss where 
motion is impeded.  See Mitchell v. Shinseki, 25 Vet. 
App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 
(1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  

Instead, the Mitchell Court explained that pursuant to 38 
C.F.R. §§ 4.40 and 4.45, the possible manifestations of 
functional loss include decreased or abnormal excursion, 
strength, speed, coordination, or endurance, as well as less 
or more movement than is normal, weakened movement, excess 
fatigability, and pain on movement (as well as swelling, 
deformity, and atrophy) that affects stability, standing, 
and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, 
functional loss caused by pain must be rated at the same 
level as if the functional loss were caused by any of the 
other factors cited above.  Thus, in evaluating the severity 
of a joint disability, VA must determine the overall 
functional impairment due to these factors.

The Veteran's right foot disability is rated under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5283 for malunion or nonunion of 
the tarsal or metatarsal bones.  A 10 percent rating is 
assigned for moderate malunion or nonunion; a 20 percent 
rating is assigned for moderately severe malunion or 
nonunion; and a 30 percent rating is assigned for severe 
malunion or nonunion.

The Board notes that the record shows that the Veterans 
residuals of fracture to the third metatarsal of the right 
foot have healed.  Therefore a higher rating for moderately 
severe or severe malunion or nonunion of the metatarsal 
bones is not appropriate.

However, under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5284, other foot injuries, the Veteran's 
right foot impairment does meet the criteria for a severe 
foot injury, which warrants a 30 percent rating.  A 40 
percent rating is only warranted if there is "actual loss of 
use of the foot."  Id.    

The words "slight," "moderate" and "severe" as used in the 
various Diagnostic Codes are not defined in the VA Schedule 
for Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are "equitable and just."  38 C.F.R. 
§ 4.6.  It should also be noted that use of terminology such 
as "severe" by VA examiners and others, although an element 
of evidence to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  38 
C.F.R. §§ 4.2, 4.6

The VA examination reports and treatment records note 
complaints of constant pain in the right foot that would 
flare up to a 10 out of 10 with any minimal activity, and 
limited ability to walk any prolonged distance, or stand for 
any prolonged period of time.  He wore special shoes for his 
foot and also used a cane.  He had weakness in the right 
foot and lack of endurance, as well as fatigability, and 
stiffness.  He also had limited motion of the ankle.  While 
the June 2005 VA examination report noted that there was no 
evidence of abnormal weight-bearing, the October 2008 VA 
examination report noted that he had progressive outturning 
of the right foot with some inversion such that his 
weightbearing occurred on the lateral aspect of the right 
foot.  The November 2010 VA examination report also noted 
that the Veteran walked on his right heel and did not put 
his right foot flat while walking.

The Board finds that these symptoms in the right foot more 
closely approximate the criteria for a severe foot injury 
under Diagnostic Code 5284, thus warranting a higher 30 
percent rating for the right foot.  Particularly significant 
is that the Veteran's foot has turned out so that he does 
not put his foot flat while walking, which demonstrates 
severe impairment in the right foot.  The record shows that 
the Veteran also has been diagnosed with reflex sympathetic 
dystrophy and the October 2008 VA examiner indicated that 
this caused moderate functional loss in the right foot and 
also resulted in the antalgic gait.  While the Veteran 
testified that VA clinicians had told him that the reflex 
sympathetic dystrophy was secondary to his service-connected 
right foot disability, the record is not actually clear that 
the two are related.  Nonetheless, given that it is not 
clear, the Board will presume that all impairment in the 
right foot is attributable to his service-connected 
residuals of fracture to the third right metatarsal.  The 
Board is precluded from differentiating between 
symptomatology attributed to a non service-connected 
disability and a service-connected disability in the absence 
of medical evidence which does so.  Mittleider v. West, 11 
Vet. App. 181, 182 (1998) (per curiam), citing Mitchem v. 
Brown, 9 Vet. App. 136, 140 (1996).

The evidence does not demonstrate that the Veteran has loss 
of use of his right foot, as he contends.  While the Veteran 
has significant limitations, he is still able to walk, 
stand, and drive even with the impairment associated with 
his right foot, albeit for short periods of time.  The Board 
does not find that this demonstrates impairment that can be 
considered loss of use of the right foot.  Therefore, a 40 
percent evaluation under Diagnostic Code 5284 is not 
warranted.  38 C.F.R. § 4.71a.  

The Board also has considered the ratings for neurological 
impairment of the lower extremity under 38 C.F.R. § 4.124a, 
but a rating higher than 30 percent is generally not 
warranted unless there is paralysis of the lower extremity 
nerves; and this has not been shown by the evidence of 
record.  At most the Veteran had some decreased sensation in 
his right ankle and mild decrease in hair growth on the 
right foot, as noted in the October 2008 VA examination 
report.  He also complained of a tingling sensation and 
coldness in the feet.  None of these findings, however, 
would warrant a rating higher than 30 percent under the 
neurological rating criteria for lower extremity 
disabilities.

It was noted that the Veteran had a small metallic density 
on the fourth metatarsal on x-ray examination in November 
2010.  A higher rating for a muscle injury is not warranted 
under 38 C.F.R. §§ 4.55, 4.56, however, as the highest 
rating for a severe muscle injury for muscles involving the 
foot is 30 percent.

The Veteran is competent to report symptoms associated with 
his right foot disability, and there is no reason shown to 
doubt his credibility in this regard.  Layno v. Brown, 6 
Vet. App. 465 (1994); Barr v. Nicholson, 21 Vet. App. 303, 
308 (2007).  Although lay persons are competent to provide 
opinions on some medical issues, see Kahana v. Shinseki, 24 
Vet. App. 428, 435 (2011), as to the specific issue in this 
case, the severity of the clinical manifestations of his 
right foot disability, falls outside the realm of common 
knowledge of a lay person.  See Jandreau v. Nicholson, 492 
F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not 
competent to diagnose cancer).  And, even if his opinion 
were entitled to be accorded greater probative value, it is 
far outweighed by the medical evidence of record 
demonstrating clinical analysis of the right foot.  Id; see 
also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

In view of the foregoing, the evidence demonstrates 
entitlement to a rating of 30 percent, but not higher, for 
the right foot disability for the entire appeals period.  
The level of impairment in the right foot has been 
relatively stable throughout the appeals period, or at least 
has never been worse than what is warranted for a 30 percent 
rating.  Therefore, the application of staged ratings (i.e., 
different percentage ratings for different periods of time) 
is inapplicable.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).

To the extent that any further increase is denied, there is 
no reasonable doubt to be resolved; and any further 
increased rating is not warranted.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. at 57-
58.  

An inferred claim for a total disability rating based on 
individual unemployability (TDIU) under Rice v. Shinseki, 22 
Vet. App. 447 (2009) also has been considered.  The Veteran 
is presently not working.  SSA records note that the Veteran 
was granted disability benefits because of an organic brain 
syndrome due to a traumatic brain injury that occurred in 
1995.  The June 2005 VA examiner noted that the Veteran's 
reflux sympathetic dystrophy affected his ability to obtain 
and maintain employment.  Even assuming that the reflux 
sympathetic dystrophy is related to the right foot 
disability, the examiner did not state that the Veteran's 
service-connected right foot disability prevented gainful 
employment.  The November 2010 VA examiner noted that while 
the Veteran would be unable to perform physical labor, he 
would be capable of doing sedentary work.  Thus, the record 
does not show that the Veteran has been rendered 
unemployable as a result of his right foot disability.  
Therefore, any inferred TDIU claim is inapplicable in this 
case.

III.  Extraschedular Rating

The rating schedule represents as far as is practicable, the 
average impairment of earning capacity.  Ratings will 
generally be based on average impairment.  See 38 C.F.R. § 
3.321(a), (b) (2012).  To afford justice in exceptional 
situations, an extraschedular rating can be provided.  See 
38 C.F.R. § 3.321(b). 

The Court clarified the analytical steps necessary to 
determine whether referral for extraschedular consideration 
is warranted in Thun v. Peake, 22 Vet. App. 111 (2008).  
First, the RO or the Board must determine whether the 
evidence presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the veteran's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is 
inadequate to evaluate a veteran's disability picture and 
that picture has attendant thereto related factors such as 
marked interference with employment or frequent periods of 
hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the C&P Service to 
determine whether, to accord justice, the veteran's 
disability picture requires the assignment of an 
extraschedular rating. 

The symptoms associated with the Veteran's right foot 
disability (i.e., pain, weakness, fatigability, and 
decreased sensation into the right lower extremity) are not 
shown to cause any impairment that is not already 
contemplated by the rating criteria.  The 30 percent rating 
under Diagnostic Code 5284 contemplates symptoms attributed 
to a severe foot injury.  

Thus, the Board finds that this rating reasonably describes 
the Veteran's disability.  For these reasons, referral for 
consideration of an extraschedular rating is not warranted 
for this claim.


ORDER

Entitlement to a 30 percent rating, but not higher, for 
residuals of a right foot fracture to the third metatarsal 
is granted, subject to the rules governing the payment of 
monetary benefits.




____________________________________________
D. MARTZ AMES
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


